On the 25th day of September, 1909, after having been convicted by a jury for violating the prohibitory law, this plaintiff in error was sentenced by the court to pay a fine of $500 and serve six months in the county jail. At this time the plaintiff in error was allowed sixty days within which to make and serve case-made. No time was fixed within which to file petition in error in this court or extending the time allowed by the statute, and no subsequent order appears in the record allowing such extension. The appeal was filed on the 24th day of December, 1909, thirty days after the time had expired within which the law requires it to be filed. There are other defects in the record, but for the failure to file the appeal in the time allowed by section 6948, Snyder's Statutes, the appeal will have to be dismissed, and it is so ordered.